Citation Nr: 1700757	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee strain.

2.  Entitlement to an initial compensable rating for a right thigh scar.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right leg condition.

6.  Entitlement to service connection for a left leg condition.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for fatigue with weakness.

9.  Entitlement to service connection for joint and muscle pain.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for a sleep disorder, claimed as poor sleep.

13.  Entitlement to service connection for an acquired psychiatric disorder.

14.  Entitlement to service connection for costochondritis.

15.  Entitlement to service connection for a respiratory disorder.

16.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

17.  Entitlement to service connection for a right index finger wart.

18.  Entitlement to service connection for a left hand disability.

19.  Entitlement to service connection for tingling in the fingers and toes.

20.  Entitlement to service connection for diabetes mellitus, type II.

21.  Entitlement to service connection for skin cancer, rashes, moles and dysplastic nevi.

22.  Entitlement to service connection for high blood pressure.

23.  Entitlement to service connection for bad cholesterol.

24.  Entitlement to service connection for kidney stones.

25.  Entitlement to service connection for brittle hair.

26.  Entitlement to service connection for hypogonadism.

27.  Entitlement to service connection for a dental condition, also claimed as a mouth condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right knee strain and a right thigh scar, and assigned 10 percent and 0 percent ratings, respectively, effective from February 26, 2010.  The RO also denied service connection for numerous other conditions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.

The issues of entitlement to an initial rating higher than 10 percent for right knee strain, and service connection for a cervical spine condition, lumbar spine condition, right leg condition, left leg condition, headaches, erectile dysfunction, an acquired psychiatric condition and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2016 Travel Board hearing, the Veteran withdrew his claims for an initial compensable rating for a right thigh scar, and service connection for a right index finger wart, a left hand disability, tingling in the fingers and toes, diabetes mellitus type II, skin cancer, high blood pressure, bad cholesterol, kidney stones, brittle hair, hypogonadism, and a dental condition.

2.  A left knee disability is not etiologically related to service.

3.  Fatigue with weakness, to include pernicious anemia, is not etiologically related to service.

4.  The Veteran does not have a current disability manifested by generalized joint and muscle pain.

5.  The Veteran does not have a currently diagnosed sleep disorder.

6.  The Veteran does not have current costochondritis or another condition underlying his chest pain.

7.  Current sinusitis and bronchitis is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for the issues of an initial compensable rating for a right thigh scar, and service connection for a right index finger wart, a left hand disability, tingling in the fingers and toes, diabetes mellitus type II, skin cancer, high blood pressure, bad cholesterol, kidney stones, brittle hair, hypogonadism, and a dental condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for fatigue with weakness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for joint and muscle pain have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for sinusitis and bronchitis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his representative, testified on the record at his April 2016 Travel Board hearing that he was withdrawing the issues of an initial compensable rating for a right thigh scar, and service connection for a right index finger wart, a left hand disability, tingling in the fingers and toes, diabetes mellitus type II, skin cancer, high blood pressure, bad cholesterol, kidney stones, brittle hair, hypogonadism, and a dental condition.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.

Notably, recent correspondence from the Veteran, dated December 2016, included evidence and/or argument in support of some of the withdrawn issues.  However, once an appeal is transferred to the Board, an appeal withdrawal is effective when it is received by the Board.  38 C.F.R. § 20.204 (2016).  In this case, the withdrawals became effective as of April 6, 2016, the date of the Travel Board hearing.  Therefore, the additional materials submitted by the Veteran for those withdrawn issues will not be addressed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Left Knee

The Board finds that element (2) of service connection, an in-service incurrence, has not been met for the left knee disability claim.

In a December 2016 statement, the Veteran reported that he injured his legs in a fall from a 90 foot pole into a tree.  He also stated that, in March 1983, his left knee popped while he was carrying heavy equipment up a steep ravine.  He was unable to fully extend the knee or put full weight on it.  He sought treatment, but only the right knee was noted.  He later injured his knee in an October 1983 motor vehicle accident.  He was treated and released, but started having severe muscle spasms and his entire body "locked up."  He stated that he went back for treatment but was told nothing could be done.

However, service treatment records are negative for any complaints, treatment, or diagnoses pertaining to the left knee.  A periodic examination in October 1983 and a post-service National Guard enlistment examination in April 1989 were both within normal limits, and the Veteran denied a history of "trick" or locked knee, arthritis, or other similar symptoms as part of both examinations.

Service treatment records do contain entries for both the March 1983 climbing incident and October 1983 motor vehicle accident.  However, only a right knee injury was recorded in March 1983, and only neck and back complaints were recorded in October 1983.  There is no mention of a left knee injury from either incident, or during any other part of the Veteran's service.

The Board has considered the Veteran's recent statements regarding a left knee injury in service, but finds them to be less credible than the contemporaneous service records which show no such injury.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

These service records include statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The fact that the Veteran did not report a left knee injury during the March 1983 climbing incident, the October 1983 motor vehicle accident, or any other time during service, strongly suggests that no such injury occurred and no left knee condition was present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In light of the above, the overall weight of the evidence is against a finding that a left knee condition was incurred in service, and service connection for a left knee disability is not warranted.

B.  Fatigue with Weakness

With respect to element (1), a current condition, private treatment records from January 2016 reflect a diagnosis of pernicious anemia, which is associated with fatigability.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.

With respect to element (2), an in-service incurrence, the Veteran was seen for complaints of tiredness in November 1978.  A diagnosis was deferred.  A periodic examination in October 1983 was within normal limits, and the Veteran denied a history of any pertinent symptoms.  The November 1978 complaint satisfies element (2).

Post-service, an April 1989 National Guard enlistment examination was also within normal limits, and the Veteran again denied a history of any pertinent symptoms.  However, in August 2001, he was seen for complaints of feeling extremely tired and grumpy, and was not sleeping well at night.  He was also noted to have a low testosterone level.  He was diagnosed with fatigue, hypogonadism, and sleep apnea.  Additional records from September 2001 show he continued to feel tired, exhausted, and fatigued.

With respect to element (3), a link between a current condition and service, an October 2010 VA examiner stated that the Veteran's single episode of fatigue in service is not chronic, and that he was noted to have severe fatigue many years after service.  He was also noted to have low testosterone at that time.

There is no other competent medical opinion to refute this conclusion or to otherwise indicate that the Veteran's anemia or fatigue is etiologically related to service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of anemia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Notably, anemia is a chronic condition under 38 C.F.R. § 3.309(a).  For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

In this case, anemia was not established during service, and the Veteran has not presented a credible continuity of symptoms since service.  During his October 2010 VA examination, he reported being fatigued since 1980, and was "worn out" from 1980 to 1984.

However, there are no additional documented complaints of fatigue between the November 1978 entry and the August 2001 private record.  As noted above, service examinations in October 1983 and April 1989 were normal, and no relevant symptom history was reported.  Considering the single report of fatigue in service, the numerous other reported symptoms during service (joint pain, rashes, insect bites, a finger laceration, respiratory complaints, chest pain, etc.), and the negative findings of the service examinations, the Board reasonably concludes that the Veteran was reporting all of the symptoms or condition he experienced in service, which did not include ongoing complaints of fatigue.  There is also no indication from the August 2001 records that the Veteran's fatigue or tiredness had dated back many years.

For these reasons, element (3) of service connection has not been met, and service connection for fatigue with weakness is not warranted.

C.  Joint and Muscle Pain

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has a generalized joint and/or muscle condition.  Initially, the Board notes that pain alone, without any functional impairment or underlying diagnosis, is not a service-connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Private treatment records from January 2016 noted chronic pain syndrome, but this was attributed to neck and back pain.  This pain itself is attributable to specific neck and back disabilities which are on appeal as separate issues.  Additional conditions, such as right knee strain, chest pain, and sciatica of the lower extremities, also result in pain and are also separately on appeal.

Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).

D.  Sleep Disorder

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has a current sleep-related condition.  Private treatment records from August and September 2001 reflect possible sleep apnea, and a sleep study was suggested.  However, the records associated with the claims file do not include any additional findings.

A current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Consideration must also be given to diagnoses which predate Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at n.4.

In this case, the possible diagnosis of sleep apnea in August 2001 is not sufficiently proximate to the current claim, filed in February 2010, to satisfy element (1) of service connection.

Even if a current disability were satisfied, the evidence is against a finding that element (2), an in-service incurrence, has also been met.  Service treatment records are negative for any complaints, treatment, or diagnoses of a sleep disorder.  At the time the Veteran was seen in November 1978 for tiredness, it was noted that he did not have insomnia.  Service examinations in October 1983 and April 1989 were within normal limits, and the Veteran denied a history of trouble sleeping during both examinations.

For these reasons, service connection is not warranted for a sleep disorder.

In a December 2016 statement, the Veteran stated that poor sleep is a symptom of a psychiatric condition.  The Board notes that the General Rating Formula for Mental Disorders contemplates chronic sleep impairment as a symptom of psychiatric conditions.  See 38 C.F.R. § 4.130.  If the Veteran's claim for service connection for an acquired psychiatric disorder is ultimately granted, the assigned rating will contemplate symptoms of poor sleep.  However, for the reasons discussed above, service connection for a specific sleep disorder is not warranted.

E.  Costochondritis

For reference, "costochondral" pertains to the rib and its cartilage.  See Dorland's Illustrated Medical Dictionary 431 (31st ed. 2007).

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has current costochondritis or other disability underlying his chest pain.  An October 2010 VA examination diagnosed only chest pain, with resolved costochondritis while on active duty.  Private treatment records from October 2015 also reflect a finding of chest pain, unspecified.

As noted above, pain alone, without any functional impairment or underlying diagnosis, is not a service-connectable disability.

Historically, the Veteran was seen for a one-week history of chest pain in April 1983.  There was no radiation of pain and no exertional component, though it was worse with deep breathing or stretching exercises.  There was no specific history of trauma.  An echocardiogram was normal.  The Veteran was diagnosed with musculoskeletal pain and costochondritis.  No further complaints were noted during service.  Examinations in October 1983 and April 1989 were normal, and the Veteran denied a history of any chest pain or pressure.

During his October 2010 VA examination, the Veteran reported having chest pain since the 1980's.  He stated that he experienced a numbing, sharp, and deep pain across the chest and down the left arm on a weekly basis.  The examiner noted that costochondritis not cardiac-related and not fleeting in nature.  It is related to inflammation and localized, which is different than the Veteran's description of his current chest pain.

In sum, the Veteran does not have a current disability underlying his chest pain, and there is not otherwise a link between his current symptoms and service.

F.  Respiratory Disorder

With respect to element (1), a current disability, private treatment records generated during the appeal period, as well as a VA examination, reflect diagnoses of sinusitis and bronchitis.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran was seen for pharyngitis in June 1977, a viral upper respiratory infection in January 1978, flu syndrome in March 1980, a sore throat and cold in May 1980, and an upper respiratory infection and bronchitis in January 1983.  During his October 1983 periodic examination, he reported a history of hay fever and asthma, though the examination was normal.  Therefore, element (2) has been satisfied.

Post-service, the Veteran was seen for sinusitis, bronchitis, and/or unspecified upper respiratory infections on multiple occasions between January 2004 and May 2014.

With respect to element (3), a link between the current conditions and service, the Veteran submitted a May 2016 private opinion, which stated that recurrent sinusitis and bronchitis were most likely a result of service.  The Veteran had similar symptoms in service which have recurred once or twice a year.  There was also an absence of any other causation.

In contrast, an October 2010 VA examination diagnosed the Veteran with a history of acute sinusitis and bronchitis, but stated that these were not related to service.  This conclusion was based on the Veteran having been seen in service for upper respiratory infections with pharyngitis, which was not related to the lungs.

The Board has considered the VA examiner's opinion, but does not find it probative because it does not appear to address the Veteran's treatment for bronchitis in January 1983.  In contrast, the May 2016 private opinion's findings and conclusion are generally supported by the evidence of record.  Therefore, the most probative evidence supports a link between current sinusitis and bronchitis and service.

As all three elements have been met, service connection for sinusitis and bronchitis is appropriate.

III.  The Duties to Notify and Assist

Initially, the Board notes that service connection for sinusitis and bronchitis has been granted, and therefore any error in the duties to notify or assist with respect to that claim were not prejudicial and will not be discussed.

As to the remaining claims, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated March 2010, August 2010, and October 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his fatigue and costochondritis claims, which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  

No VA examinations or opinions were obtained with respect to the Veteran's claims for a left knee condition, joint and muscle pain, or a sleep disorder.  However, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or an in-service incurrence of the condition, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Service connection for a left knee disability is denied.

Service connection for fatigue with weakness is denied.

Service connection for joint and muscle pain is denied.

Service connection for a sleep disorder is denied.

Service connection for costochondritis is denied.

Service connection for sinusitis and bronchitis is granted.

The appeal for service connection for an initial compensable rating for a right thigh scar is dismissed.

The appeal for service connection for a right index finger wart is dismissed. 

The appeal for service connection for a left hand disability is dismissed. 

The appeal for service connection for tingling in the fingers and toes is dismissed.

The appeal for service connection for diabetes mellitus type II is dismissed.

The appeal for service connection for skin cancer, tags, rashes, moles and dysplastic nevi is dismissed.

The appeal for service connection for high blood pressure is dismissed.

The appeal for service connection for bad cholesterol is dismissed.

The appeal for service connection for kidney stones and pain is dismissed.

The appeal for service connection for brittle hair is dismissed.

The appeal for service connection for hypogonadism is dismissed.

The appeal for service connection for a dental condition is dismissed.


REMAND

With respect to the remaining issues, additional development is necessary prior to adjudicating the claims on the merits.

I.  Right Knee Increased Rating

The Veteran underwent a VA examination for his right knee in May 2010.  Since that time, the record contains no other competent medical findings which fully address the rating criteria for knee disabilities.  In order to obtain an accurate assessment of the current severity of the Veteran's knee disability, a new VA examination should be obtained.

In correspondence dated December 2016, the Veteran indicated that he was going to obtain an evaluation of his knee from either a private provider or a VA clinic.  On remand, the Veteran should provide VA with any additional treatment records to support his claim, or provide VA with sufficient information to obtain those records on his behalf.

II.  Cervical Spine and Lumbar Spine

The Veteran was treated in July 1979 for lower and middle back pain due to tree limbs hitting the area.  He was treated in October 1983 for mild neck pain and low back pain secondary to a motor vehicle accident.  He was diagnosed with neck strain and mild back pain.  No further cervical or lumbar spine complaints were recorded during service.

Private treatment records show the Veteran was involved in a motor vehicle accident in April 2008, and that he had been asymptomatic prior to that point.  An MRI showed moderate cervical spondylosis with retrolisthesis, congenital stenosis aggravated by trauma, and a protruding disc, all at C5-6.  He also had multiple protruding discs at L3-4, L4-5, and L5-S1, and a mildly stenotic canal at L3-4 and L4-5.  In a March 2010 opinion, a private physician opined that the cervical spondylosis and stenosis preexisted the April 2008 motor vehicle accident, and that the disc protrusion was related to the accident.  For the lumbar spine, the stenotic canal preexisted the accident, but the protruding discs were related to it.

Private treatment records dated September 2009 indicate the Veteran underwent cervical spine surgery in August 2009.  His pre-operative pain was gone until he sustained a motor vehicle accident six days later.  Additional records from October 2009 reflect involvement in yet another motor vehicle accident 9 days earlier.

The Veteran underwent a VA examination in May 2010.  The examiner diagnosed cervical spine degenerative disc disease with a fusion at C5-C7, and opined that the current condition was at least as likely as not related to service because the Veteran was seen in October 1983 for a neck condition.  The examiner also diagnosed thoracolumbar degenerative disc disease, and opined that it was related to service because he was seen in July 1979 from a tree hitting him in that area.

An April 2016 private opinion stated that cervical spinal stenosis and spondylosis were most likely the result of service.  The physician stated that multiple injuries to the spine have led to accelerated degenerative disc/joint disease and subsequently spinal stenosis.

An August 2016 private opinion stated that the Veteran's initial injuries for both the cervical spine and lumbar spine dated back to service, and that he had some ongoing problems while in the military.  The physician stated that, based on the military medical records and ongoing records, there was an associated nexus.

After a review of the above, the Board finds that an additional opinion is necessary, as none of the above-listed opinions fully addresses the complex history and multiple diagnoses relating to the cervical and lumbar spines.

III.  Right and Left Leg Conditions

During the appeal period, the only condition diagnosed in the right and left legs, exclusive of any knee disability, is bilateral sciatica or radiculopathy attributed to a lumbar spine condition.  As noted above, the issue of service connection for a lumbar spine condition is being remanded.  A VA opinion is necessary to determine which lumbar spine condition, if any, causes or aggravates the Veteran's sciatica.

IV.  Headaches

As noted above, the Veteran is diagnosed with cervical spine disabilities.  Private treatment records from April 2008 note a diagnosis of posttraumatic cervicothoracic sprain/strain with headaches, related to an April 1, 2008, motor vehicle accident.  Additional records from November 2009 include a diagnosis of cervicogenic headaches.

The Veteran has also been awarded service connection for sinusitis.  The General Rating Formula for Sinusitis contemplates headaches as a symptom of sinusitis.  See 38 C.F.R. § 4.97.  Private records from May 2016 reflect complaints of headaches and a diagnosis of sinusitis.

In light of the above, a VA examination and opinion is necessary to determine whether the Veteran's headaches are secondary to a cervical spine condition, part of his service-connected sinusitis condition, or if they have another etiology.

V.  Erectile Dysfunction

Service treatment records from November 1978 show the Veteran complained of a decreased libido, as well as tiredness.  Private records from 2000 and 2001 show reports of erectile dysfunction.  To date, the Veteran has not been provided with a VA examination or opinion regarding the etiology of his erectile dysfunction, but in light of the in-service and post-service findings, an opinion is warranted in this case.

VI.  Acquired Psychiatric Disorder

In a December 2016 statement, the Veteran indicated that he intended to obtain an evaluation for posttraumatic stress disorder (PTSD) at his local VA clinic.  As noted earlier, the AOJ will undertake the development necessary to obtain any recent VA treatment records.

VII.  GERD

The Veteran was diagnosed with GERD in an October 2010 VA examination.  The examiner concluded that GERD was less likely than not related to service as there was no documentation of reflux to support a finding of GERD during active duty.

However, service treatment records show the Veteran was seen for complaints of vomiting, as well as diarrhea, in October 1977.  There were additional complaints of nausea and diarrhea in May 1982, though the Veteran was diagnosed with gastroenteritis and "rule out" food poisoning, not GERD.

Nevertheless, as there is some evidence of reflux in service, specifically vomiting in October 1977, the October 2010 VA opinion is inadequate and a supplemental opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him that he may provide any private treatment records from December 2016 to the present in support of his claims, or that he may provide VA with sufficient information (name, address, required authorizations, etc.) to obtain those records on his behalf.

In addition, ask the Veteran to identify any VA treatment he received from December 2016 to the present, and obtain the identified records.

2.  Schedule the Veteran for a VA examination to determine the current severity of right knee strain.  The claims file should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all symptoms associated with the right knee.

That examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also assess whether any recurrent subluxation or lateral instability is present, and if so, whether it is slight, moderate, or severe.

3.  Forward the claims file, including a copy of this remand, to an appropriate VA examiner for an opinion as to the etiology of the Veteran's cervical spine conditions.  Following a review of the claims file, the examiner should address the following questions:

a.  What are all of the Veteran's current cervical spine diagnoses?

b.  For each diagnosis, it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

Although the examiner should review the file, his/her attention is directed to the following evidence:

i.  The Veteran had active service from July 1976 to August 1984.

ii.  Service treatment records dated October 1983 show the Veteran was seen for mild neck pain secondary to a minor motor vehicle accident.  He was diagnosed with neck strain.

iii.  An October 1983 periodic service examination, conducted approximately 17 days after the Veteran was seen for neck pain, was within normal limits, and the Veteran denied a history of recurrent back pain, arthritis, or similar symptoms.

iv.  An April 1989 National Guard enlistment examination was within normal limits, and the Veteran denied a history of recurrent back pain, arthritis, or similar symptoms.

v.  Private treatment records dated April 2008 show the Veteran was involved in a motor vehicle accident on April 1st.  He reported being asymptomatic at the time of the accident.  He was initially diagnosed with posttraumatic cervicothoracic sprain/strain related to the motor vehicle accident.

vi.  An April 2008 MRI showed moderate cervical spondylosis with retrolisthesis, congenital stenosis aggravated by trauma, and a protruding disc, all at C5-6.  The protruding disc suggested recent injury in the past 8 weeks.

vii.  Private treatment records dated September 2009 show the Veteran underwent a surgical procedure in August 2009, and was free of any preoperative pain until another motor vehicle accident six days later.  Additional records from October 2009 show the Veteran was involved in another motor vehicle accident.

viii.  In a March 2010 opinion, a private physician opined that the spondylosis and stenosis preexisted the April 2008 motor vehicle accident, and that the disc protrusion was related to the accident.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Forward the claims file, including a copy of this remand, to an appropriate VA examiner for an opinion as to the etiology of the Veteran's lumbar spine conditions.  Following a review of the claims file, the examiner should address the following questions:

a.  What are all of the Veteran's current lumbar spine diagnoses?

b.  For each diagnosis, it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

Although the examiner should review the file, his/her attention is directed to the following evidence:

i.  The Veteran had active service from July 1976 to August 1984.

ii.  Service treatment records dated July 1979 show the Veteran had some lower and middle back pain due to tree limbs hitting the area.

iii.  Service treatment records dated October 1983 show the Veteran was seen for mild back pain secondary to a minor motor vehicle accident.

iv.  An October 1983 periodic service examination, conducted approximately 17 days after the Veteran was seen for neck pain, was within normal limits, and the Veteran denied a history of recurrent back pain, arthritis, or similar symptoms.

v.  An April 1989 National Guard enlistment examination was within normal limits, and the Veteran denied a history of recurrent back pain, arthritis, or similar symptoms.

vi.  Private treatment records dated April 2008 show the Veteran was involved in a motor vehicle accident on April 1st.  He reported being asymptomatic at the time of the accident.  He was initially diagnosed with posttraumatic lumbosacral sprain/strain related to the motor vehicle accident.

vii.  An April 2008 MRI revealed multiple protruding discs at L3-4, L4-5, and L5-S1.  The canal was mildly stenotic at L3-4 and L4-5.

viii.  In a March 2010 opinion, a private physician opined that the stenotic canal preexisted the April 2008 motor vehicle accident, and that the protruding discs were related to the accident.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral lower extremity sciatica.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that lower extremity sciatica or radiculopathy caused by the Veteran's service-connected lumbar canal stenosis at L3-4 and L4-5?

b.  Is it at least as likely as not (50 percent or greater probability) that lower extremity sciatica or radiculopathy aggravated by the Veteran's service-connected lumbar canal stenosis at L3-4 and L4-5?

The term "aggravated" in the above context refers to a permanent worsening of the sciatica or radiculopathy, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. 

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that headaches are caused by the Veteran's service-connected cervical spine spondylosis and stenosis at C5-6?

b.  Is it at least as likely as not (50 percent or greater probability) that headaches are aggravated by the Veteran's service-connected lumbar canal stenosis at L3-4 and L4-5?

The term "aggravated" in the above context refers to a permanent worsening of the headaches, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

c.  Is it at least as likely as not (50 percent or greater probability) that headaches are a manifestation of the Veteran's service-connected sinusitis?

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

a.  Does the Veteran have a current erectile dysfunction condition?

b.  Is it at least as likely as not (50 percent or greater probability) that any current erectile dysfunction is etiologically related to service?

Although the examiner should review the claims file, his/her attention is directed to the following evidence:

i.  The Veteran had active service from July 1976 to August 1984.

ii.  Service treatment records dated November 1978 show the Veteran complained of a decreased libido, as well as tiredness.  A specific diagnosis was deferred.

iii.  An October 1983 periodic examination was within normal limits, and the Veteran denied a history of any significant symptoms.

iv.  An April 1989 Air National Guard enlistment examination was within normal limits, and the Veteran denied a history of any significant symptoms.

v.  Private treatment records from February 2000 show the Veteran had a traumatic injury to the right testicle several weeks earlier.  Following that, he had some testicular pain and bruises around the right scrotum.  This was followed by the inability to sustain a good penile erection.  Additional records from April 2000 show the Veteran had better erections following depostestosterone injections.

vi.  Private treatment records dated August 2001 show the Veteran continued to experience erectile dysfunction.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

8.  Forward the claims file, including a copy of this remand, to an appropriate VA examiner for an opinion as to the etiology of the Veteran's diagnosed GERD.  Following a review of the claims file, the examiner should address the following question:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD is etiologically related to service?

Although the examiner should review the file, his/her attention is directed to the following evidence:

i.  The Veteran had active service from July 1976 to August 1984.

ii.  Service treatment records dated October 1977 show the Veteran was seen for vomiting and diarrhea.

iii.  Service treatment records dated May 1982 show the Veteran reported nausea and diarrhea, and suggested he might have food poisoning.  He was diagnosed with gastroenteritis and "rule out" food poisoning.

iv.  An October 1983 periodic examination was within normal limits, and the Veteran denied a history of indigestion.

v.  An April 1989 Air National Guard enlistment examination was within normal limits, and the Veteran denied a history of indigestion.

vi.  An October 2010 VA examination diagnosed GERD.  The Veteran reported getting a burning sensation in the chest with reflux into his mouth after eating.  He reported an onset date of the 1980's.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

9.  After completion of the requested development, readjudicate the Veteran's claims for an increased initial rating for right knee strain, and service connection for right and left leg conditions, headaches, an acquired psychiatric disorder, and GERD.  If any claim is not granted to the Veteran's satisfaction, provide him and his representative with a  supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


